Citation Nr: 0838855	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-41 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an effective date earlier than May 4, 2001, 
for the assignment of a 100 percent rating for the service-
connected bipolar disorder.  



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1984 to 
September 1987.  

In April 2003, the veteran submitted a claim for a total 
disability rating for service-connected bipolar disorder.  
The RO granted the veteran's claim in a December 2003 rating 
decision and assigned an effective date of May 4, 2001.  

The issue of an effective date earlier than May 4, 2001, 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a September 2004 RO rating decision that continued the 
current effective date.  

In December 2006 the Board issued a decision that denied the 
veteran's claim for entitlement to an effective date earlier 
than May 4, 2001, for the assignment of a 100 percent rating 
for the service-connected bipolar disorder.  The veteran 
thereupon submitted a timely appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).  

In August 2008, the Court issued an Order granting a Joint 
Motion of the Parties to vacate the decision of the Board and 
remanding the decision back to the Board for further 
consideration.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  In February 1999, the RO denied the veteran's claim for a 
rating higher than 50 percent for the service-connected 
bipolar disorder; the veteran did not enter a timely appeal 
from this rating decision.  

3.  The service-connected bipolar disorder is not shown to 
have been productive of total social and occupation 
impairment during the one year period prior to the date of 
claim for increase filed on May 4, 2001.  



CONCLUSION OF LAW

An effective date for the award of a 100 percent rating for 
the service-connected bipolar disorder earlier than May 4, 
2001, is not assignable as it is the date of claim following 
a final rating decision in February 1999 denying higher than 
a 50 percent rating and is earlier than the date that 
entitlement is shown to have arisen.  38 U.S.C.A. §§ 5101, 
5103, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.150(a), 3.151, 3.159, 3.400 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim for 
earlier effective date of a total disability rating for 
service-connected bipolar disorder has been accomplished.  

In February 2002 and January 2003 the RO sent the veteran 
letters informing him that in order to support a claim for 
higher evaluation for a service-connected disability, the 
evidence must show that the disability had become worse; the 
veteran had an opportunity to respond prior to the issuance 
of the September 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by  the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2002 and January 2003 letters advised the 
veteran that VA is responsible for getting relevant records 
from any Federal agency and that VA would make reasonable 
efforts to obtain records on the veteran's behalf from non-
Federal entities, but that it is the claimant's 
responsibility to support the claim with appropriate 
evidence.

Both letters specifically advised the veteran, "Provide us 
with copies of any private treatment records in your 
possession."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; 
and.  As explained, all three content-of-notice requirements 
have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements before the rating 
action on appeal.  However, the Board finds that any arguable 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence.  

In December 2004, the RO sent a letter to the veteran 
informing him that the file was being forwarded to the Board 
for review, but that he could still submit any additional 
evidence directly to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria 
and must be informed regarding the effective date that may be 
assigned.  This was accomplished in the Statement of the Case 
(SOC) of October 2004, which suffices for Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claim is adjudicated.  

As the issue concerns entitlement to an earlier effective 
date, the veteran's current symptoms are not at issue and 
medical examination is accordingly not relevant.  

The veteran has also been advised of his entitlement to 
testify personally before the RO and/or before the Board in 
regard to the claims on appeal, but he has not chosen to 
participate in such a hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for earlier effective 
date for a total disability rating for service-connected 
bipolar disorder.  


II.  Factual Background

Service connection was granted for bipolar disorder by a 
September 1987 RO rating decision.  The initial rating was 10 
percent.  The veteran did not appeal that rating.  

Thereafter, a July 1990 rating decision increased the rating 
to 30 percent, and a November 1996 rating decision increased 
the rating to 50 percent.  The veteran did not appeal either 
of those ratings.  

The RO issued a rating decision in February 1999 that 
continued the 50 percent rating.  The veteran filed a timely 
NOD in April 1999, and the RO issued an SOC in August 1999.  
The veteran did not thereafter file a timely Substantive 
Appeal; the rating decision, accordingly, became final.  

The veteran filed a claim for an increased rating in excess 
of 50 percent on May 4, 2001.  The RO issued a rating 
decision in April 2002, which increased the rating to 70 
percent, erroneously made effective on May 3, 2001.  

In May 2002, the veteran also filed a request for a total 
compensation rating based on individual unemployability 
(TDIU).  The RO thereupon issued a June 2002 rating decision 
that continued the 70 percent rating for the bipolar disorder 
but granted a TDIU rating, effective on May 21, 2001.  

In December 2002, the RO issued a rating decision that 
continued the 70 percent rating for the bipolar disorder but 
corrected the effective date to May 4, 2001 (the previously 
assigned effective date was May 3, 2001).  The same rating 
decision corrected the effective date for the TDIU rating to 
May 4, 2001 (the previously assigned effective date was May 
21, 2001).  

Later in December 2002, the veteran filed a request for an 
increased rating in excess of 70 percent for the service-
connected bipolar disorder.  The RO thereupon issued rating 
decisions in March 2003 and August 2003 that continued the 70 
percent rating.  

In December 2003, the RO rendered a rating decision granting 
a 100 percent rating for the service-connected bipolar 
disorder, effective on May 4, 2001.  

The Court's remand to the Board instructed the Board to 
consider whether a January 2004 letter from the veteran's 
representative and a January 2004 letter from the veteran 
should be construed as a Notice of Disagreement (NOD) to the 
December 2003 rating decision cited hereinabove.  

On review of the file, the Board notes that the RO's action 
in assigning a 100 percent schedular rating beginning on May 
4, 2001 effectively rendered moot any question of finality of 
the December 2003 rating decision because that was the date 
of the claim for increase filed following the unappealed and 
final rating decision in February 1999 that rated the 
service-connected bipolar disorder as 50 percent disabling.  

Significantly, because the SOC issued in September 2004 did 
not address the effective date question in this case in the 
context of the December 2003 being final, further action to 
comply with the duty to notify or basic due process concerns 
is not required.  

In any event, even with the submission of a timely NOD as to 
the December 2003 rating decision, the criteria for an 
effective date earlier than May 4, 2001 are not met in this 
case.  




III.  Analysis

The pertinent legal authority provides that an effective date 
for increased disability compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise, the 
effective date will be the date of receipt of the claim or 
the date the entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  See also 
Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 
Vet. App. 511 (1997).  

However, if the claim is filed within one year of the date 
that the evidence shows an increase in the disability rating, 
the earliest date of which an increase is factually 
ascertainable will be used, not necessarily the date of 
receipt of the evidence.  38 C.F.R. §§ 3.400(o)(1) and (2); 
Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

The evidence in a claims file showing that an increase was 
ascertainable up to one year before the claim was filed will 
be dispositive.  Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992); Scott v. Brown, 7 Vet. App. 184, 188 (1994); 
VAOPGCPREC 12-98.  
 
An increase cannot be assigned prior to being clinically 
established.  38 C.F.R. § 3.400.  

As noted, in this case, the RO assigned the current effective 
date of May 4, 2001, that was the effective date of the 
previously assigned TDIU rating.  That effective date had 
been assigned because it was the date of receipt of the claim 
for increase following the final rating action in February 
1999.  

Hence, because of the finality of the February 1999 rating 
action assigning a 50 percent rating, the veteran can only 
establish in two ways that an effective date earlier than the 
date of the claim in this case.  One way requires 
establishing that there was a pending (i.e., unadjudicated) 
claim for increased rating filed prior to May 4, 2001.  

In considering whether there were any claims prior to May 4, 
2001, pursuant to which a 100 percent rating for bipolar 
disorder could be granted, the Board must look to how claims 
are defined.  

The words "application" and "claim" are defined by 
regulation as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
Any communication or action that demonstrates intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  

When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file after the last final 
disallowance of the claim that could be interpreted to be a 
formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).  

In this case, a careful review of the record shows that there 
were no unadjudicated formal or informal claims between 
August 1999 and May 4, 2001.  The veteran does not assert 
otherwise.   The Board accordingly finds that there was no 
pending claim prior to May 4, 2001.  

The second way to establish that an effective date earlier 
than the date of the claim is warranted requires evidence 
from which it is factually ascertainable that the veteran's 
service-connected disability increased in severity to a 
higher schedular level during the one-year period preceding 
receipt of the claim for increased rating.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).  

Since in this case, the RO received the veteran's claim for 
an increased rating for the service-connected bipolar 
disorder on May 4, 2001, the Board must review the evidence 
to determine if a higher rating is factually ascertainable at 
any time from May 4, 2000 to May 4, 2001.  

The veteran's bipolar disorder has been rated under the 
provisions of DC 9432.  Under the General Rating Formula that 
became effective on November 7, 1996, psychiatric disorders, 
to include bipolar disorder, are rated as follows:

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

For the period from May 4, 2000 to May 4 2001, the record on 
appeal includes VA mental health clinic notes showing that 
the veteran was employed in real estate in May 2000, but was 
struggling with family and occupational issues in June 
through September 2000.  

The veteran reported in May 2001 that he had recently quit 
his job as a substitute teacher because of the attendant 
stress.  Also in May 2001, the veteran reported having a 
visual hallucination, but no suicidal or homicidal ideation.  
The Global Assessment of Functioning (GAF) for the period was 
45.  

The record also includes a February 2002 VA psychiatric 
examination.  The examiner noted that the veteran was 
unemployed at that time and had been essentially unemployed 
since 1999.  The examiner assigned a current GAF of 40.  

The Board recognizes that the mental health clinic notes and 
the VA examination show difficulty with employability.  
However, they show no evidence of any of the specific 
symptoms cited required for a 100 percent rating.  

In particular, the veteran was not grossly impaired in 
thought processes or communication or noted as subject to 
persistent delusions or hallucinations.  The veteran did not 
exhibit grossly inappropriate behavior or appear to present a 
persistent danger of hurting self or others.  

Further, the veteran was not noted as being intermittently 
unable to perform activities of daily living (including 
maintenance of minimal personal hygiene) or to be disoriented 
to time or place.  Also, the veteran did not exhibit memory 
loss for names of close relatives, own occupation, or own 
name.  

Finally, the Board finds that the GAF scores assigned during 
the period under review, May 2000 to May 2001, do not support 
a rating higher than 70 percent.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

The Board recognizes that a GAF score and interpretations of 
the score are unquestionably important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  

However, a GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

In this case, the GAF scores during the course of the appeal 
ranged from 40 to 45.  GAF scores between 41 and 50 represent 
serious symptoms or any serious impairment in social, 
occupational, or school functioning, while scores between 31 
and 40 represent some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relationships, judgment, thinking, or 
mood.  

These assigned GAF scores alone are not consistent with the 
level of total social and industrial incapacity as to warrant 
the assignment of a schedular rating of 100 percent prior to 
May 4, 2001.  

The schedular criteria for a 100 percent rating, as detailed, 
correspond to a GAF below 30 (behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment, or inability to 
function in almost all areas, or some danger of hurting self 
or others, or occasionally fails to maintain personal 
hygiene).  

Since the record does not show that the veteran was assigned 
a GAF below 40 at any time during the period in question, a 
100 percent schedular rating would not be for application 
solely on the basis of the recorded scores.  

Under these circumstances, the Board concludes that the claim 
for a 100 percent rating earlier than May 4, 2001, for 
service-connected bipolar disorder must be denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt rule.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

An effective date earlier than May 4, 2001, for the award of 
a 100 percent rating for the service-connected bipolar 
disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


